IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,027



                      ROBERT GENE LEOS GARZA, Appellant

                                             v.

                                THE STATE OF TEXAS

 ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO WITHDRAW
    THE DEATH WARRANT AND A MOTION TO STAY APPELLANT’S
                           EXECUTION
    FILED IN CAUSE NO. CR-0945-03-I IN THE 398TH DISTRICT COURT
                        HIDALGO COUNTY

       Per Curiam.

                                       OPINION

       We have before us a direct appeal from the denial of a motion to withdraw the death

warrant in appellant’s case and a motion to stay appellant’s execution filed in the 398 th

District Court of Hidalgo County, Cause No. CR-0945-03-I, styled The State of Texas v.

Robert Garza. Appellant’s appeal is unauthorized and is, therefore, dismissed. Appellant’s

motion to stay his execution is denied. No motions for rehearing will be entertained, and the
                                                              Garza – 2

Clerk of the Court is ordered to issue mandate immediately.

Do not publish
Delivered: September 18, 2013